Order unanimously affirmed. Memorandum: Because there was insufficient corroboration of the accomplice’s testimony, the trial court properly dismissed the third count of the indictment charging defendant with criminal possession of stolen property in the second degree (see, People v Moses, 63 NY2d 299, 305-306; People v Marmulstein, 109 AD2d 948, 949; People v Nieto, 97 AD2d 774, 775). The People’s remaining contentions do not require reversal. (Appeal from order of Monroe County Court, Celli, J.—vacate conviction.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.